Citation Nr: 1034251	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-39 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office 
Center (MROC) in Wichita, Kansas




THE ISSUES

1.  Entitlement to service connection for a claimed left knee 
disorder.  

2.  Entitlement to service connection for a claimed cervical 
spine disorder.  

3.  Entitlement to service connection for a claimed bilateral 
elbow disorder.  

4.  Entitlement to service connection for a claimed headache 
disorder.  




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1980 and 
from September 1984 to May 2005.  He also served with the Army 
Reserve.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the MROC.  

The issues of service connection for a cervical spine disorder, 
for a bilateral elbow disorder and for a headache disorder are 
addressed in the REMAND portion of this document and are being 
remanded to the MROC via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issue addressed in this decision was obtained.  

2.  The currently demonstrated left knee degenerative changes is 
shown as likely as not to have its clinical onset during the 
Veteran's extended period of active service.  
 

CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by a left knee degenerative changes is due 
to disease or injury that was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).  

To the extent that the action taken hereinbelow is favorable to 
the Veteran, further discussion of VCAA is not required.  


Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  When the 
disease entity is established, there is no requirement of 
evidentiary showing of continuity.  

Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).   

Service connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current disability, 
(2) medical or lay evidence of in-service incurrence or 
aggravation of an injury, and (3) medical evidence of a nexus 
between the claimed in-service injury and the present disability.  
Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  

The Secretary in turn shall consider all information and lay and 
medical evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

The Veteran asserts that he suffered from a left knee 
manifestations during his active duty service.    

By way of procedural background, the Board notes that the Veteran 
was granted service connection for degenerative osteoarthritis of 
the right knee, and assigned a noncompensable (no percent) 
evaluation, effective on August 25, 2006.    

A report of medical history, dated in January 2005 and conducted 
in conjunction with the Veteran's discharge from service, shows 
findings of complaints of knee trouble.  Specifically, the 
Veteran noted that his knees had popped and crackled, starting in 
1998, while was serving at a National Guard Base in Michigan, and 
that he experienced pain getting up and down.  

A private treatment record, dated in November 2001, reveals 
complaints of pain localized in the left knee.  

A VA treatment record, dated in February 2002, indicates numbness 
from the left knee down to the foot, difficulty standing, and 
increased pain with walking and exercising.  A VA treatment 
record, dated later that month shows findings of significant soft 
tissue swelling behind the left knee, negative drawer, 
ballotments bilaterally, and negative Patrick's maneuvers.  The 
Veteran was scheduled for an ultrasound of behind the left knee, 
which revealed no evidence of cystic or other definable masses.  

During a VA examination, dated in July 2007, the examiner noted 
that the clinical evidence of record did not support a finding 
that the Veteran had ever been treated for a claimed left knee 
disorder.  

The Veteran reported experiencing intermittent anterior pain in 
his left knee on a daily basis since 2002, after falling on it 
several years before.  His left knee disorder was aggravated by 
weight bearing and walking for a half a mile.  This increased the 
pain to a 7 out of 10 level.  He suffered from daily flare-ups 
with weight bearing that resolved within 10 to 15 minutes if he 
was able to sit and rest.  

The Veteran denied receiving treatment for the left knee while in 
the service or having any surgical interventions.  Further, he 
denied experiencing any weakness, swelling, heat, redness, 
instability, giving way or fatigue of the knee.  

On examination, the Veteran's range of motion was that of flexion 
normally from 0 to 140 degrees.  Further, the examiner noted 
medial and lateral collateral ligaments were stable with no 
motion, and the Veteran exhibited full extension.  

The examiner noted normal gait and posture with no functional 
limitations on standing or walking and observed that the 
Veteran's feet were normal in appearance and that arches were 
intact.  He had no callus or skin breakdown and a normal shoe 
wear patter.  The examiner indicated no obvious arthritic changes 
on examination, current pain in the left knee, additional pain on 
multiple repetitions, loss of motion or function, fatigue, 
weakness, incoordination, or reduced endurance after multiple 
repetitions, or objective evidence of painful motion, edema, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement or guarding on examination.  

Further, the examiner noted that anterior and posterior cruciate 
ligaments were stable without motion, and that the medial and 
lateral meniscus showed negative McMurray's test, although there 
was mild discomfort on patellar compression, and bilateral 
crepitation of the patella on motion.  

The X-ray studies of the left knee revealed lateral tibial 
plateau showing mild hypertrophic changes, with density above the 
patella slightly increased, and the tibia showing mild lateral 
displacement.  The examiner noted early degenerative changes of 
the lateral articular compartment with mild lateral displacement 
of the tibia.  
 
The Veteran was diagnosed with degenerative osteoarthritis of 
both knees with mild impact on function and daily activities.  .  

In light of the foregoing, the Board finds that the evidence to 
be in a state of relative equipoise in showing that the Veteran 
currently has a left knee degenerative changes that as likely as 
not had its clinical onset during his active service.  

The Board has the authority to "discount the weight and probity 
of evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  

Overall, when there is a proximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the doubt 
to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996) (citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990)).  

Accordingly, by extending the benefit of the doubt to the 
Veteran, service connection for a left knee degenerative changes 
is warranted.  


ORDER

Service connection for a left knee degenerative changes is 
granted.  



REMAND

The Veteran contends that he currently suffers from a cervical 
spine disorder as the result of being struck with a tire iron 
while changing the tire on a trailer during his active service.  
Further, he reports suffering from a bilateral elbow disorder as 
the result of being struck on his elbows on multiple occasions 
while working during service.  

Finally, the Veteran asserts that he developed a headache 
disorder as the result of being hit on the head with a tire iron 
during service.  The Board notes that the Veteran had previously 
asserted that his headache disorder was the result of contracting 
an undiagnosed illness while serving in Kuwait during the Gulf 
War.  

As noted, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may be granted for any disease diagnosed after service 
when all the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).  

The service treatment records, in the form of a January 2005 
report of medical history conducted in conjunction with the 
Veteran's discharge from service, revealed a general complaint of 
neck pain, as well as ongoing complaints of painful elbows and 
shoulders for the past 4 years, but without treatment.  The 
Veteran indicated complaints of ongoing dizziness and headaches, 
starting in 1995, secondary to neck pain, without treatment.  

Notably, a private treatment record, dated in November 2001, 
reveals complaints of headaches, neck pain, and previous 
elbow/upper arm pain.  

A VA examination conducted in July 2007, shows findings of neck 
pain on evaluation for acute lower back pain in a November 2001 
private chiropractic office report.  The examiner indicated that 
there was no clinical evidence in available records to confirm 
any injury or treatment for a neck disorder.  

The examiner noted that, on the Veteran's retirement,  physical 
he reported having recurrent neck pain with dizziness and 
headache since 1995.  The Veteran indicated that the onset of his 
initial neck pain occurred when he was struck in his jaw in 1984 
to 1987, and that he experienced daily, constant aching in his 
neck, occasional sharp on motion, without radiating pain, but 
with numbness in the left arm in the morning.  He complained of 
stiffness, but denied weakness, specific flare-ups, current 
treatment, or history of surgical interventions.    

On examination, the Veteran's neck was observed to be supple, 
with the trachea in the midline, and the thyroid was normal with 
no masses, adenopathy, carotid bruits, or increased venous 
pressure.  

The examiner observed that the spine was straight, limbs appeared 
equal with no atropy, posture and gait were normal, no postural 
abnormalities or fixed deformities were noted, no muscular 
abnormalities were seen, the head position was neutral with 
curvatures of the spine intact, and the back appeared symmetrical 
in appearance.  

The examiner noted that the Veteran exhibited tenderness over the 
upper spinous processes of the cervical spine; however, there was 
no objective evidence of painful motion, spasm, weakness or 
guarding.  

Further, the examiner noted no additional loss of motion or 
function, or fatigue, weakness, incoordination or lack of 
endurance on repetitive motion.  There were no non-organic 
physical signs, Waddell testing was negative, and Lasegue's 
sign/straight leg raising was negative for any radicular pain.  

The range of motion testing for the spine was that of flexion to 
30 degrees out of 45 degrees; extension to 45 degrees out of 45 
degrees, left lateral flexion to 42 degrees out of 45 degrees; 
right lateral flexion to 35 degrees out of 45 degrees; left 
lateral rotation to 57 degrees out of 80 degrees; and right 
lateral rotation to 55 degrees out of 80 degrees.  The Board 
notes that the examiner did not note which segment of the spine 
was examined when these measurements were gathered.  

The X-ray studies of the cervical spine showed that the C5 to C6 
disc was reduced, that osteophytes extended anteriorly and 
posteriorly from opposing endplates of C5 and C6, that alignment 
was satisfactory, that the neural foramen were patent, and that 
degeneration of the C5 to C6 disc with hypertrophic degenerative 
changes of the opposing endplates was present.  

With respect to the bilateral elbow disorder, the July 2007 VA 
examiner noted that the Veteran reported having pain in his 
elbows and provided a history of bilateral elbow and shoulder 
pain for four years without treatment on his retirement physical.  

The examiner noted that no clinical evidence was of record to 
support a finding that the Veteran was ever treated for his 
claimed elbows disorder.  He experienced intermittent and daily 
pain in both elbows just above the joint, since 2002, after 
striking his elbows on objects on several occasions during work.  
He denied receiving treatment for the elbows while in the service 
and any surgical interventions.  Further, he described his 
current condition as aggravated by driving and gripping the 
steering wheel, and as moderate in severity with stiffness, but 
without flare-ups, weakness, swelling, heat, redness, 
instability, locking, or fatigability.  

On examination, the range of motion testing showed that flexion 
of the elbow, normally from 0 to 145 degrees, was to 138 degrees 
for the right and to 136 degrees for the left.  The examiner 
noted normal extension.  The examiner observed no obvious 
arthritic changes on examination, current pain in the elbows, 
additional pain on multiple repetitions, loss of motion or 
function, fatigue, weakness, incoordination or reduced endurance 
after multiple repetitions, or objective evidence of painful 
motion, edema, effusion, instability, weakness, tenderness, 
redness, heat, abnormal movement or guarding on examination.  

The X-ray testing of the right elbow revealed hypertrophic 
changes arising from the right radial head, as well as 
irregularities of the subarticular bone of the olecranon, with 
normal positions of the fat pads.  The X-ray testing of the left 
elbow reflected several hypertrophic changes associated with 
olecranon, with normal positions of the fat pads, and normal 
distal humerous.  

The Veteran was diagnosed with degenerative hypertrophic changes, 
bilateral elbows that have insignificant to mild impact on 
function and daily activities.  

With respect to the headache disorder, during the July 2007 VA 
examination, the Veteran reported that, prior to going to the 
Kuwait in the Persian Gulf in 2004, he only experienced 
occasional headaches and experienced an increase in frequency to 
once every 1 to 2 weeks, once a month, since returning from 
service.  

The Veteran denied any history of head injury, and indicated that 
his headaches started in the posterior head/neck, but did cause 
aura or scotomata prior to onset.  He described feelings of 
nausea, blurred vision, eye lid twitches and tunnel vision and 
having headache that progressed to the top of his head and caused 
feelings of tight pressure around the head and photophobia.  

The Veteran indicated that he usually experienced the onset of 
the headaches during the day with no emesis during the headache, 
specific flare-up, weakness, numbness, tingling in extremities, 
fatigue, or functional loss associated with headaches.  

The Veteran complained of being unable to carry on with ordinary 
activities during headaches, and reported that, when he 
experienced a headache, he entered a dark room and rested, but 
did not take any medication for the pain.  

On examination of the head and face, the examiner observed a 
mesocephalic, atraumatic, symmetrical face without scars, skin 
lesions or deformities.  The Veteran was diagnosed with chronic 
muscular tension headaches that mildly impact function and daily 
activities.  

The Board finds that the July 2007 VA examinations did not fully 
assess the matter of whether the Veteran was experiencing current 
cervical spine, elbow, or headache disability due to his active 
service.  

The threshold for finding a link between current disability and 
service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); 
McLendon v. Nicholson, 20 Vet. App. at 83.  The provisions of the 
VCAA, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
and as interpreted by the Court is applicable to this appeal.  
Specifically, VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record if 
VA determines it is necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4) (2009).  

The Veteran is hereby advised that failure to report for the 
scheduled examinations, without good cause, shall result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2009).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  Id.  If the Veteran fails to report for the scheduled 
examination, the MROC must obtain and associate with the claims 
file (a) copy(ies) of any notice(s) of the date and time of the 
examination sent to the Veteran by the pertinent VA medical 
facility.  

The Board reminds the Veteran that the duty to assist is not a 
one-way street, and that he has a duty to cooperate, to include 
reporting for examination.  38 C.F.R. §§ 3.326, 3.327, 3.655 (b) 
(2009); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
He is advised that he has an obligation to assist VA in the 
development of his claims, and that failure to do so may result 
in an adverse decision.  

Further, the record indicates that the Veteran received on-going 
treatment through the Topeka, Kansas, VA Medical Center (VAMC).  
The VA treatment records from that facility, dated to February 
2003, have been associated with the record.  

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Hence, all outstanding pertinent medical records should be 
requested from the Topeka VAMC dated from February 2003 to the 
present, following the procedures prescribed in 38 C.F.R. § 3.159 
(2009) as regards requesting records from Federal facilities.  

The actions identified herein are consistent with the duties to 
notify and assist imposed by the VCAA.  See 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions requested on 
remand does not relieve the MROC of the responsibility to ensure 
full VCAA compliance.  

Hence, in addition to the requested actions, the MROC should also 
undertake any other development or notification action deemed 
warranted by VCAA prior to readjudicating the claims on appeal.  
The MROC's adjudication of the claims should include 
consideration of all evidence added to the record since the 
MROC's last adjudication of the claims.  

Accordingly, these remaining matters are REMANDED to the RO for 
the following action:

1.  The MROC should take appropriate steps 
to contact the Veteran in order to request 
that he provide sufficient information, and 
if necessary, authorization, to enable the 
MROC to obtain any outstanding evidence 
relevant to the cervical spine, bilateral 
elbow, and headache disorders.  After 
securing the necessary authorizations for 
release of this information, the MROC 
should seek to obtain copies of all records 
referred to by the Veteran not already on 
file.  

In particular, the MROC should seek to 
obtain any outstanding treatment records 
from the Topeka VAMC, dated from February 
2003 to the present.  All such available 
records and/or responses received should be 
associated with the claims file.  

2.  After any available records are added 
to the claims file, the MROC should 
schedule the Veteran for VA examination to 
determine the nature and likely etiology of 
the claimed cervical spine, bilateral 
elbow, and headache disorders.  The 
Veteran's claims file must be reviewed by 
the examiner(s).  All indicated tests 
should be performed and all findings should 
be reported in detail.  

Based on his/her review of the case, the VA 
examiner is requested to render an opinion 
as to whether it is at least as likely as 
not (50 percent or greater probability) 
that the Veteran has current cervical 
spine, bilateral elbow or headache 
disability that was due to a disease or 
injury of the Veteran's period of active 
service.  

The examiner(s) should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  If the 
Veteran fails, without good cause, to 
report to the scheduled examination, the 
MROC should apply the provisions of 38 
C.F.R. § 3.655(b), as appropriate.  

3.  Following completion of all indicated 
development, the MROC should readjudicate 
the claims of service connection in light 
of all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the Veteran should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  



___________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


